The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Claims 1-20 are pending in the Claim Set filed 7/15/2021.
Applicants elected the following species: A.I (alginate); B.I (a calcium phosphate based member), which is BB.I (Hydroxyapatite); and Species C.I (ion crosslinking), in the reply filed on 10-23-2020.  
Herein, claims 1-20 are for examination.

Withdrawn Rejections
The rejection of claims 1-20 under 35 U.S.C. 103(a) as being Won et al (KR 20100138128 24 June 2004, cited in IDS filed 10/10/2019, Cite No. BD, herein rejection in reference to English Translation-attached) [Won] in view of Nemethova et al (Virbration Technology for Microencapsulation: The Restrictive Role of Viscosity, J. Bioproces. Biotech. Vol. 5, Issue 1, 2014, cited in IDS filed 10/10/2019, Cite No. CA) [Nemethova] and Yamaguchi et al (USP 7823809) [Yamaguchi] is withdrawn in favor of the New Grounds of Rejection as set forth below.


New Grounds of Rejection

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at
   issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating  
   obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wang et al (Biointerphases 10, May, pages 1-8, 2015), Fabrication of inorganic hydroxyapatite nanoparticles and organic biomolecules-dual encapsulated alginate microspheres) [Wang] and Bernhardt et al (Journal of Tissue Engineering and Regenerative Medicine, Proliferation and osteogenic differentiation of human bone marrow stromal cells on alginate–gelatine–hydroxyapatite scaffolds with anisotropic pore structure, p.54, November 2008) [Bernhardt] in view of Yamaguchi et al (USP 7823809, of record) [Yamaguchi], Nemethova et al (Virbration Technology for Microencapsulation: The Restrictive Role of Viscosity, J. Bioproces. Biotech. Vol. 5, Issue 1, 2014, cited in IDS filed 10/10/2019, Cite No. CA) [Nemethova] and Buchi (Encapsulator B-395 Pro, Operation manual May 2016) [Buchi].
Regarding claims 1-20,
Wang teaches hydroxyapatite nanoparticles (HANPs) and two kinds of organic biomolecules were coencapsulated into alginate microspheres through an air dynamical atomization with optimized operation conditions (Abstract). Wang teaches a method of manufacturing microspheres (i.e., granulaes) comprising suspending hydroxyapatite nanoparticles (HANPs) into an alginate aqueous solution, and then aero-dynamic atomization of the suspension, which was sprayed into a CaCl2 solution (Scheme 1, right column, last paragraph on page 2; See entire document). Wang teaches that hydroxyapatite (HA) has a higher tolerance toward enzymatic degradation, wherein HA  amterials have been widely used in tissue engineering and drug carrier; so that HA materails with porous structures can provided more specific surface area of load guest molecules, wherein dual encapsulation 
Bernhardt teaches porous mineralized scaffolds are required for various applications in bone engineering, wherein the scaffolds comprise alginate and hydroxyapatite (HA) (Abstract). Bernhardt teaches that alginate was dissolved with stirring in distilled water. HA powder was suspended in TRIS by stirring and ultrasonic dispersion. After combination of the alginate sol and HA suspension, the mixture was heated and a gelatine powder was added. The final suspension was stirred, sprayed and then mixed with a calcium chloride solution (p.55, right column, second paragraph). Furthermore, Bernhardt teaches the encapsulation of bone marrow cells into the pores of the alginate- HA scaffolds (Abstract; p.54, left column, first paragraph); Section 2.3 Cell Culture; See entire document).
Further, it would have been well within the purview of one of ordinary skill in art to optimize the amount of hydroxyapatite relative to the amount of alginate, e.g., 1 to 10, etc.; generally, differences in concentration will not support the patentability of subject matter encompassed by the 
Thus, it would have been obvious for one of ordinary skill in the art to provide a method for manufacturing granules comprising preparing an organic member solution, e.g., alginate solution, and uniformly dispersing an inorganic member e.g., hydroxyapatite, in the organic member solution, and  spraying the organic-inorganic composite solution into a polymerization inducing solution, e.g., CaCl2 solution, to provide a composition in the form of a hydrogel, while having aresonable expectation of success in accordance with the teachings of Wang and Bernhardt, as a whole. Furthermore, it 
Wang and Bernhardt differ from the claims in that the documents do not teach spraying the organic-inorganic composite 
However, Yamaguchi, Buchi and Nemethova cure the deficiency. 
Yamaguchi teaches an electrostatic spraying device for making an electrostatic spraying. The device includes a nozzle and a pump for dispensing the liquid composition out through the nozzle. An emitter electrode is disposed to electrostatically charge the liquid composition being dispensed for making the electrostatic spraying. The device is provided with a power switch and a selector for selection between a spraying mode and a dripping mode. In the dripping mode, the pump is alone actuated to dispense the liquid composition absent electrostatic charge. In the spraying mode, both of the pump and the emitter electrode are activated to make the electrostatic spraying wherein the selector and the switch can be easily manipulated by a single finger, i.e., a thumb of the user's hand grasping the housing for enhanced convenience of grasping the device (Abstract; Figures 1-38; col. 2, lns.7-23; See entire document).
Nemethova teaches a method for manufacturing alginate microspheres, i.e., granules, by dropping an alginate solution in a gelation solution containing calcium carbonate using Encapsulator B-395 Pro (i.e., machine produces microsphere granules in electrospray manner; as evidenced by Specification 
Thus, electrostatically spraying of a composition comprising a mixture of components comprising alginate was known to those skilled in the art before the effective filing date of the claimed invention as made obvious by the prior art of Yamaguchi of Nemethova.
Buchi teaches Encapsulatore B-395 comprising an electrospraying apparatus comprising a syringe pump, electrostatic charge generator and size adjustable nozzle (See Figure 4-1). Notably, Instant Specification on page 25 states: For example, the micro-granule coater may include a nozzle through which a solution is sprayed, a pump for supplying the solution to the nozzle, a vibrator for applying vibration to the nozzle to allow the solution sprayed from the nozzle to form granules in a droplet shape, and an electrostatic charge for applying electrostatic charge to disperse the formed granules in a droplet shape. In an embodiment of the present invention, 
For instance, Buchi teaches Encapsulator B-395 comprising setting the vibration frequency, syringe pump comprising an alginate solution, press the Turbo Button until a continuous liquid jet is formed, of which is sprayed into a receiving container comprising CaCl2 (Section 6.10; See entire document). Moreover, Buchi teaches that the apparatus is used for encapsulating cells (etc.) (Section 6.13). Buchi teaches special features of the Encapsulatore B-395 comprise adjustable parameters, e.g., nozzle size, liquid flow and vibration frequency, which can be provided to determine bead size, bead formation in the arnge of 0.15-20 mm, about 5% relative standard deviation of bead size and delivery of polymer mixture and more (See Section 4.1).
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the elements as claimed by known methods with no change in their respective functions, and the combination yielding nothing more than predictable results 
Accordingly, Wang teaches encapsulation comprising hydroxyapatite with alginate provides great potential in tissue engineering and biomedical applications. Moreover, one skilled in the art would have recognized the many advantages of using 
It would have been obvious for one of ordinary skill in the art to provide instantly claimed invention and one of ordinary skill would have had a reasonable expectation of success in producing the claimed invention. Therefore, in the absence of 

Response to Arguments
Applicants arguments directed Won are moot because the the teachings of Won are not provided in the above New Grounds of Rejection.
Applicants argue that Nemethova merely teaches dropping (or dispersing) an alginate
solution (organic member solution) in the gelation solution containing calcium carbonate (inorganic member solution); in contrast, claim 1 specifically requires "uniformly dispersing an inorganic member in the organic member solution.

Applicants’ arguments have been fully considered but they are not persuasive, because one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of the teachings of Wang, Bernhardt, Yamaguchi, Nemethova and Buchi, as a whole. Moreover, it would have been obvious to those skilled in the art before the effective filing date of the claimed invention to provide a method of manufacturing granules as discussed above in the New Grounds of Rejection in view of Wang, Bernhardt, Yamaguchi, Nemethova and Buchi, as a whole. Notably, the combined teachings of the cited prior art references make it obvious to manufacture granules by providing an uniformly dispersed alginate – hydroxyapatite composite and spraing the organic-inorganic composite solution 

Conclusions
No claim is allowed.
  
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thurman Wheeler (telephone number): (571)270-1307. The examiner can normally be reached on 11:00 a.m. – 7:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571)272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/T.W./
/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626